Citation Nr: 1028221	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to August 
1969.  He also served in the Kentucky Army National Guard and had 
additional periods of active duty and active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The case was remanded in September 2007 to obtain additional 
medical records and to afford the Veteran an examination.  The 
case was remanded again in March 2010 to afford the Veteran a new 
hearing.  Review of the record indicates that the Board's 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before a Veterans Law Judge who is no 
longer employed by the Board at a hearing in June 2007, and 
before the undersigned at a hearing in May 2010.  Transcripts of 
both hearings are of record.

Although the Veteran has submitted evidence of medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDING OF FACT

Bilateral hearing loss disability is manifested by audiometric 
findings of no worse than Level II hearing acuity in both ears.

CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § § 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 
4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2004, 
October 2006, and November 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have been 
cured by the RO's subsequent actions.  Mayfield, 444 F.3d 1328.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The October 2006 and November 2007 notifications included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of the 
relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in October 2006 
and November 2007 that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's increased rating 
claim, the claim were properly re-adjudicated in January 2007 and 
December 2009, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  The Veteran testified at his hearing 
in May 2010 that he felt that his disability had increased in 
severity since the last examination in November 2009.  However, 
his testimony indicated that he had increasing pain in his ears, 
not necessarily that his hearing acuity had decreased.  
Accordingly, a remand for a new examination is not necessary.  VA 
has no duty to inform or assist that was unmet.

VA opinions with respect to the rating issue were obtained in 
March 2004 and November 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the November 2009 VA opinion obtained in this 
case was sufficient, as it was predicated on a full reading of 
the VA and post-service medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
including the statements of the appellant; provides explanations 
for the opinions stated; and provides the medical information 
necessary to apply the appropriate rating criteria.  The March 
2004 VA opinion provided medical findings necessary to apply the 
pertinent rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the rating issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).



II.  Merits of the Claim

The Veteran contends that his service-connected bilateral hearing 
loss disability is more disabling than it is currently rated.  He 
contends that he still has difficulty hearing even with wearing 
hearing aids.

Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 
58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do not 
give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7..

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
bilateral hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the results 
of puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To rate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level XI, 
for profound deafness.  38 C.F.R. § 4.85.  When an examiner 
certifies that use of the speech discrimination test is not 
appropriate because of, for example, inconsistent speech 
discrimination scores, the degree of disability is to be based 
only on puretone threshold averages utilizing Table VIA, Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, 
which offers the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  Exceptional 
patterns are those where the puretone thresholds at each of the 
four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 2000 
Hertz is 70 decibels or more.  As can be seen here, the Veteran 
does not have exceptional patterns of hearing loss.  

Analysis

The Veteran was afforded a VA audiometric examination in March 
2004.  The Veteran's puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
80
LEFT
25
35
70
80

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 88 percent in both ears.  
Occupationally, the Veteran reported experiencing difficulty 
understanding soft voices and communicating in the presence of 
background noise.

Lay statements received in August 2006 show that the Veteran had 
difficulty hearing, especially in crowds of people.

A letter from B.M., M.D. dated in October 2007 reveals that an 
audiogram showed a severe sensorineural hearing loss, quite 
profound in the higher frequencies.  Audiometric findings from 
the audiogram were not included with the letter.

The Veteran was afforded a VA audiometric examination in November 
2009.  The Veteran's puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
75
80
LEFT
30
35
70
80

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 92 percent in the right 
ear and 88 percent in the left ear.  The Veteran reported that he 
wore his hearing aids almost all the time (although the examiner 
noted that the Veteran was not wearing an aid in his right ear at 
that time).  The Veteran reported that the aids helped him hear 
in most situations.  However, they did not assist him where 
background noise was present; for instance, in places where many 
individuals were talking at once.  There were no significant 
effects on occupation and no effects on usual daily activities.  
With regards to the Veteran's hearing aids, the examiner noted 
that the current aids, if worn correctly, would not impede sound 
from penetrating the Veteran's ear canals.  However, hearing aids 
are amplifying devices and cannot be expected to restore hearing 
ability to entirely normal levels, especially in listening 
situations that would be challenging even to a person with normal 
hearing thresholds.  

Beginning with the results of the March  2004 VA audiological 
examination, the puretone threshold averages were 48 for the 
right ear and 53 for the left ear.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the above speech audiometry findings and the speech recognition 
ability of 88 percent for both ears, results in scores of II for 
each ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (both ears with an auditory acuity level of II) 
shows that, based on the March 2004 VA audiological examination 
results, the level of the Veteran's percentage of hearing 
impairment is zero percent, or non-compensable.

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear


Turning to the results of the November 2009 VA audiological 
examination, the puretone threshold averages were 48.75 for the 
right ear and 53.75 for the left ear.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) with 
the above speech audiometry findings (with the right ear average 
rounded to 49 and the left ear average rounded to 54) and the 
speech recognition ability of 92 percent for the right ear and 88 
percent for the left ear, results in scores of I for the right 
ear and II for the left ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) with 
the above results (right ear with an auditory acuity level of I 
and the left ear with an auditory acuity level of II) shows that, 
based on the November 2009 VA audiological examination results, 
the level of the Veteran's percentage of hearing impairment is 
zero percent, or non-compensable.

Table VII
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

II
I
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
Vetera
n
IV
II
I
I
I
I

Poorer Ear


Here, the Veteran has been awarded a zero percent or non-
compensable rating.  For the reasons set forth above, the 
evidence does not show that the Veteran is entitled to a 
compensable rating at any time during the pendency of this claim.  
Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable 
rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the March 2004 VA examination pre-dated the revised 
worksheets; however, the examiner did discuss the effect of the 
Veteran's hearing loss disability on occupational functioning.  
However, to the extent that the VA examination report not include 
a discussion of the effects of the Veteran's hearing loss 
disability on daily life, the Board finds no prejudice to the 
Veteran as a result of this omission because he has not alleged 
such prejudice.  Additionally, the November 2009 examiner 
discussed the effect on the Veteran's hearing loss disability on 
occupational functioning, and the effect on his daily life.  
Moreover, the evidence does not show that the Veteran's hearing 
difficulties have resulted in marked interference with employment 
or activities of daily life.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the Veteran's bilateral hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed that 
the Veteran's bilateral hearing loss has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the loss of hearing acuity reported by the Veteran is 
specifically contemplated by the criteria discussed above.  
Therefore, given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss 
disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


